Citation Nr: 0939181	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-32 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for kidney disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1958.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

These matters were previously before the Board in October 
2007 and were remanded for further development.  They have 
now returned to the Board for further appellate 
consideration. 

A motion to advance this case on the Board's docket was 
received by the Board on September 2, 2009.  This motion was 
granted by the Board on October 5, 2009 due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009). 


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that 
the Veteran's kidney disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

2.  The competent clinical evidence of record reflects that 
the Veteran's tinnitus was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred in, or aggravated 
by, active service. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2009)  

2.  Bilateral tinnitus was not incurred in, or aggravated by, 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in November 2001, August 
2003, October 2003, and January 2005, VA informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  In VA correspondence to the Veteran in January and 
November 2007, VA notified the Veteran that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
VA examination records and treatment records, and statements 
of the Veteran's relatives, as well as the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.
A December 2001 report from the National Personnel Records 
Center (NPRC) indicates that the Veteran's service treatment 
records (STRs) were among those thought to have been 
destroyed in a 1973 fire at NPRC.  When records in government 
custody are lost or destroyed, VA has a heightened duty to 
consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet.App. 46, 51 (1996).  

The evidence of record includes two VA requests to the 
Veteran for him to complete and return a National Archives 
Form 13055(Request for Information Needed to Reconstruct 
Medical data), and provide his complete unit of assignment 
during any periods of treatment.  The evidence of record 
contains one NA Form 13055 completed by the Veteran; however, 
if fails to list any division, brigade, battalion, or company 
of assignment.  The limited information provided by the 
Veteran is not sufficient for VA to attempt to obtain any 
records.  

A VA examination and opinion with respect to the kidney issue 
on appeal was obtained in July 2009.  38 C.F.R. 
§ 3.159(c)(4).  A VA examination and opinion with respect to 
the tinnitus issue on appeal was obtained in July 2009.  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
review of the Veteran's claims file, to include lay 
statements and medical records.  In addition, the VA 
examination for tinnitus includes an audiometric examination.  
The VA examination for a kidney disability considers 
laboratory findings and pertinent research articles.  The 
opinions consider all of the pertinent evidence of record, to 
include examinations of the Veteran, and the statements of 
the Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Kidney disability

Historically, a November 2002 RO decision denied the 
Veteran's request for service connection for kidney 
disability.  The Veteran's application to reopen the claim 
was denied by RO decisions in September 2003, January 2004, 
and May 2004.  In an October 2007 decision, the Board found 
that new and material evidence had been received to reopen 
the Veteran's claim of service connection for a kidney 
disability.

The Veteran avers that he has a kidney disability as a result 
of active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability.  VA medical records reflect that the Veteran has 
a diagnosis of end-stage renal disease secondary to IgA 
(immunoglobulin A) nephropathy. Therefore, the Board finds 
that the first element has been met.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that he while in service he had 
five or six episodes of hematuria.  He further avers that he 
was told that he had a weak right kidney.  As noted above, 
the Veteran's STRs were destroyed in a fire; therefore, there 
is no medical evidence of record to support his averment that 
he had hematuria in service.

The Board acknowledges that the absence of any corroborating 
medical evidence supporting the Veteran's assertions, in and 
of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Board finds that the Veteran is 
competent to state that he had blood in his urine while on 
active service.  However, even if the Board finds the Veteran 
credible with regard to blood in his urine, the Veteran has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to a 
medical diagnosis or causation of the blood in his urine.  As 
such, his lay opinion regarding a medical diagnosis in 1956 
does not constitute competent medical evidence and lacks 
probative value.  Espiritu supra.  Although the Veteran avers 
that he was told, while in service, that he had a weak right 
kidney, the Veteran has not averred that, while in service, 
he underwent any type of diagnostic testing which would have 
been the basis of such a determination.  He has not averred 
that was placed on a physical profile subsequent to such a 
diagnosis.  He has not provided any indication as to who told 
him that he had a weak right kidney (i.e. whether it was a 
physician, medic, etc.) and the basis for that conclusion.  
The Board also notes that the Veteran was accepted into the 
Army Reserves in 1958.  Although, the Veteran's relatives 
have provided lay statements that the Veteran told them, in 
1956, that he had a weak right kidney and that lab tests 
showed blood in his urine, such statements have no probative 
value with regard to a diagnosis, as the Veteran himself is 
unable to make such a diagnosis.

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board finds the third 
requirement for service connection has not been met.  The 
July 2009 VA examination report reflects that the examiner 
opined that it is less likely than not that the Veteran's 
current renal disability is related to the military.  The 
examiner, based her opinion, in part, on medical research.  
The examiner noted that research articles indicate that the 
etiology of IgA nephropathy is unknown in the great majority 
of cases, and is sometimes associated with HIV, viral 
infections, bacterial infections, or genetics.  The examiner 
noted the extensive time of 51 years between the Veteran's 
alleged first symptoms and diagnosis as another factor 
weighing against the Veteran's current disability being 
causally related to active service.  The Board notes that the 
Veteran claims he experienced hematuria in 1956; the evidence 
of record reflects that he was diagnosed with renal 
insufficiency in 1999.  Even if the Board finds that the 
Veteran was diagnosed with a kidney disability in 1999, the 
earliest clinical evidence would still be more than 40 years 
after separation from service.  The Board finds the 
difference in diagnosis dates between the July 2009 VA 
examiner and the VA records, to be insignificant when 
considering the extensive four decades that had passed since 
service.  The Board further notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Moreover, the Veteran has not averred continuity of 
symptomatology since service.  In a statement dated in 
December 2003, the Veteran avers that in the late 1970s or 
early 1980s, he had follow up treatment for kidney problems, 
at a VA facility.  The Board notes that this is more than 20 
years after separation from service.  Moreover, the only 
available VA records from that time frame reflect that the 
Veteran was seen in August and September 1977, when he was 
diagnosed with 1st and 2nd degree spondylolisthesis.  

Although VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision due to the 
loss of the Veteran's STRs, the threshold for allowance of a 
claim is not lowered and the need for probative medical nexus 
evidence causally relating the current disability at issue to 
service is not eliminated.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991), Russo, supra. 

In sum, there is no competent clinical evidence of record 
that the Veteran's current kidney disability is causally 
related to active military service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable, and service connection for kidney 
disability is not warranted.  Gilbert, supra.

Bilateral Tinnitus

The Veteran avers that he has tinnitus as a result of active 
service.  A September 1999 VA medical report reflects that 
the Veteran complained of ringing in his ears.  A July 2009 
VA examination report medical records reflects that the 
Veteran complained of tinnitus at that time.  Therefore, the 
Board finds that the first element for service connection has 
been met.

With regard to the second element of a claim for service 
connection, the Veteran avers that he was exposed to acoustic 
trauma in an artillery unit in service.  The Board notes that 
the Veteran's DD Form 214 reflects that the Veteran served as 
a light vehicle driver with a quartermaster company.  There 
is no competent military evidence of record that the Veteran 
served with an artillery unit.  However, giving the benefit 
of the doubt to the Veteran, and noting that he was a vehicle 
driver, exposure to acoustic trauma in service is conceded as 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  

The Board finds for the reasons noted below that the third 
requirement for service connection, medical evidence of a 
nexus between the current disability and the in-service 
disease or injury, has not been met.  

The July 2009 VA examination report reflects that the Veteran 
reported that the onset of tinnitus was approximately 10 to 
15 years prior to the examination, or approximately 1994 to 
1999, more than 36 years after active service.  The examiner 
noted that it is less likely than not that the tinnitus is 
secondary to acoustic trauma in the military.  The examiner's 
opinion was based on a review of the Veteran's claims file 
and statements of the Veteran.  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears). See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  However, the Veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making competent etiological opinions.  
Thus, his statements submitted for this purpose do not 
constitute competent evidence and lack probative value. 
Espiritu, supra.

While the Veteran is competent to assert that he has had 
tinnitus since service, he has not made that assertion.  
Rather, he reported that tinnitus began approximately 36 to 
41 years after separation from service.  The first clinical 
evidence of tinnitus is a September 1999 VA report which 
reflects that the Veteran complained of ringing in the ears.   

As noted above, VA has a "heightened" obligation to more 
fully discuss the reasons and bases for its decision due to 
the loss of the Veteran's STRs; however, the need for 
probative medical nexus evidence causally relating the 
current disability at issue to service is not eliminated.  

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral tinnitus to service, the initial clinical 
demonstration of tinnitus approximately 40 years after 
separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for bilateral tinnitus is 
not warranted.  Gilbert, supra.


ORDER

1.  Entitlement to service connection for kidney disability 
is denied.

2.  Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


